Case 17-33207        Doc 63     Filed 03/11/19     Entered 03/11/19 15:37:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33207
         Barbara Ann Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/06/2017.

         2) The plan was confirmed on 05/31/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/31/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2018.

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33207             Doc 63          Filed 03/11/19    Entered 03/11/19 15:37:59                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $6,317.00
           Less amount refunded to debtor                               $1,328.19

 NET RECEIPTS:                                                                                             $4,988.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,440.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $221.94
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,661.94

 Attorney fees paid and disclosed by debtor:                          $600.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                     Unsecured      3,723.00            NA              NA            0.00       0.00
 American InfoSource LP                   Unsecured      1,697.58            NA              NA            0.00       0.00
 American InfoSource LP as agent for      Unsecured         309.00        309.19          309.19           0.00       0.00
 At&t Mobility II LLC                     Unsecured      3,723.32            NA              NA            0.00       0.00
 Bank of America N.A                      Unsecured         470.80           NA              NA            0.00       0.00
 Becket & Lee                             Unsecured           0.00        328.84          328.84           0.00       0.00
 City Of Chicago                          Unsecured           0.00      3,356.16        3,356.16           0.00       0.00
 City of Chicago Department of Revenue    Unsecured      5,000.00       9,216.95        9,216.95           0.00       0.00
 City of Chicago Department of Water      Secured           258.12      1,033.02          258.12        258.12        2.10
 City of Chicago Department of Water      Unsecured            NA         774.90          774.90           0.00       0.00
 Colonial Savings And Loan                Secured      167,828.00    169,637.25       169,637.25           0.00       0.00
 Colonial Savings And Loan                Secured       38,535.73     38,535.73        38,535.73      1,066.65        0.00
 Commonwealth Edison Company              Unsecured         417.20        186.17          186.17           0.00       0.00
 Credmgmtcntl                             Unsecured         230.00           NA              NA            0.00       0.00
 ECMC                                     Unsecured     12,049.20            NA              NA            0.00       0.00
 GC Services                              Unsecured      2,912.00            NA              NA            0.00       0.00
 GE Capital Retail Bank                   Unsecured         157.90           NA              NA            0.00       0.00
 Hertz Rent A Car                         Unsecured         400.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     33,394.00     31,478.26        31,478.26           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured      1,730.64       1,730.64        1,730.64           0.00       0.00
 Little Company of Mary                   Unsecured      1,038.00            NA              NA            0.00       0.00
 MABT/Contfin                             Unsecured         497.00           NA              NA            0.00       0.00
 Merrick Bank                             Unsecured      1,112.00       1,112.00        1,112.00           0.00       0.00
 Midland Funding                          Unsecured         590.34           NA              NA            0.00       0.00
 Municipal Collections Of America         Unsecured         540.00        540.00          540.00           0.00       0.00
 Municipal Collections Of America         Unsecured         250.00        250.00          250.00           0.00       0.00
 Municipal Collections Of America         Unsecured         100.00      1,890.00        1,890.00           0.00       0.00
 Peoples Energy Corp                      Unsecured         650.34        337.62          337.62           0.00       0.00
 Portfolio Recovery Associates            Unsecured     10,919.66     12,388.73        12,388.73           0.00       0.00
 Portfolio Recovery Associates            Unsecured         157.90        157.90          157.90           0.00       0.00
 Portfolio Recovery Associates            Unsecured         276.00        327.93          327.93           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-33207            Doc 63   Filed 03/11/19    Entered 03/11/19 15:37:59                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 Premier Bank Card                Unsecured         930.00           NA           NA             0.00        0.00
 Quantum3 Group                   Unsecured         194.00        253.62       253.62            0.00        0.00
 Resurgent Capital Services       Unsecured         511.00        538.26       538.26            0.00        0.00
 TCF                              Unsecured         973.96           NA           NA             0.00        0.00
 Texas Guaranteed Student Loan    Unsecured           0.00      2,926.53     2,926.53            0.00        0.00
 US Dept of Education             Unsecured     94,019.00     58,607.94     58,607.94            0.00        0.00
 US Dept of Education             Unsecured           0.00      6,397.67     6,397.67            0.00        0.00
 US Dept of Education             Unsecured           0.00      8,011.42     8,011.42            0.00        0.00
 US Dept of Education             Unsecured           0.00    22,014.28     22,014.28            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $169,637.25               $0.00                  $0.00
       Mortgage Arrearage                                $38,535.73           $1,066.65                  $0.00
       Debt Secured by Vehicle                                $0.00               $0.00                  $0.00
       All Other Secured                                    $258.12             $258.12                  $2.10
 TOTAL SECURED:                                         $208,431.10           $1,324.77                  $2.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $163,135.01                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $3,661.94
          Disbursements to Creditors                            $1,326.87

 TOTAL DISBURSEMENTS :                                                                           $4,988.81




UST Form 101-13-FR-S (9/1/2009)
Case 17-33207        Doc 63      Filed 03/11/19     Entered 03/11/19 15:37:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
